9 F.3d 977
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.AMERICAN CYANAMID COMPANY, Plaintiff-Appellant,v.UNITED STATES SURGICAL CORPORATION, Defendant-Appellee.
No. 93-1259.
United States Court of Appeals, Federal Circuit.
July 26, 1993.

DISMISSED.
ON MOTION
SCHALL, Circuit Judge.

ORDER

1
Upon consideration of American Cyanamid Company's unopposed* motion for voluntary dismissal of its appeal,

IT IS ORDERED THAT:

2
(1) The motion is granted.


3
(2) Each side shall bear its own costs.



*
 United States Surgical only opposes the motion "to the extent [American Cyanamid] seeks dismissal of its appeal without prejudice."   Cyanamid requests that this court enter the dismissal with prejudice "against reinstatement of the same appeal under the same docket number and without prejudice in any other respect."
Cyanamid expresses concern that without this designation, its current motion may jeopardize future review of issues that the trial court may decide adversely to Cyanamid.  However, after final judgment has issued and post-judgment motions have been ruled on, Cyanamid may appeal any adverse judgment and seek review of any rulings decided adversely to it.  The preliminary injunction, of course, may be superseded by the trial court's final determinations.
In any event, this court's usual practice is to dismiss without designating the dismissal as either "with" or "without" prejudice.  We follow that course here.